          Case 6:18-bk-00353-CCJ                  Doc 109        Filed 01/25/19          Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In re:                                                             Case No: 6:18-bk-00353-CCJ
                                                                   Chapter 13
CLEMENT IVELAW SCANTLEBURY, JR.
AISHA AIN SCANTLEBURY,
     Debtors.
                       /

         OBJECTION TO CLAIM 3 OF THE DEPARTMENT OF TREASURY-
                      INTERNAL REVENUE SERVICE

   NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
    Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further
notice or hearing unless a party in interest files a response within 30 days from the date set forth on the attached
proof of service, plus an additional three days for service if any party was served by U.S. Mail.
    If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at 400
West Washington Street, Suite 5100, Orlando, FL 32801, and serve a copy on the movant’s attorney,
BransonLaw, PLLC, 1501 East Concord Street, Orlando, Florida 32803, and any other appropriate persons
within the time allowed.
    If you file and serve a response within the time permitted, the Court will either schedule and notify you of a
hearing or consider the response and grant or deny the relief requested without a hearing. If you do not file a
response within the time permitted, the Court will consider that you do not oppose the relief requested in the
paper, will proceed to consider the paper without further notice or hearing, and may grant the relief requested.

         The Debtors, CLEMENT IVELAW SCANTLEBURY, JR. and AISHA AIN

SCANTLEBURY, by and through undersigned Counsel, file this Objection to Claim 3 filed

by Department of Treasury-Internal Revenue Service, and states as follows:

         1.        On January 23, 2018 (the “Petition Date”), the Debtors filed a voluntary

petition for relief under Chapter 13 of Title 11 of the United States Code (“Bankruptcy

Code”).

         2.        This Court has jurisdiction to consider this Objection pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding under 28 U.S.C. §157.

         3.        Venue in this District is proper under 28 U.S.C. §§ 1408 and 1409.
        Case 6:18-bk-00353-CCJ           Doc 109     Filed 01/25/19      Page 2 of 3



        4.       The statutory basis for the relief requested herein are §§105, and 502 of the

Bankruptcy Code; Rules 2002, and 3007 of the Bankruptcy Rules; and Administrative

Order FLMB-3007-1 of the Rules of the United States Bankruptcy Court for the Middle

District of Florida (“Local Rules”)

        5.       Creditor has filed Claim 3 in this case in the amount of $11,748.94 as an

unsecured claim entitled to priority for liability for fiduciary employment taxes for tax years

2014-2018, along with personal income taxes for tax years 2016 and 2017. The amount of

tax claimed for the Debtors for tax year 2017 is $5,371.80 for ID number XXX0969 and

designated Unassessed-No Return, and $100.00 for ID number XXX3446 and designated as

NOT FILED.

        6.       The Debtors have provided to Creditor joint returns for tax year 2017 and

owe a total of $835.00, not the amount set forth in the claim. Therefore, the total amount

owed by Debtors for the time periods included in Claim 3 is $7,112.14 ($11,748.94 -

$5,371.80 - $100.00 + $835 = $7,112.14)

             WHEREFORE, Debtor prays this Court sustain this objection, allow the claim in

the amount of $7,112.14 as an unsecured claim entitled to priority, and grant such other

relief as is just and proper in the circumstances.

                                                       /s/ Jeffrey S. Ainsworth________
                                                       Jeffrey S. Ainsworth, Esquire
                                                       Florida Bar No.: 060769
                                                       E-mail: jeff@bransonlaw.com
                                                       BransonLaw, PLLC
                                                       Orlando, Florida 32803
                                                       Telephone: (407) 894-6834
                                                       Facsimile: (407) 894-8559
                                                       Attorney for Debtors
       Case 6:18-bk-00353-CCJ         Doc 109     Filed 01/25/19    Page 3 of 3



                                 CERTIFICATE OF SERVICE
        A true and correct copy of the foregoing has been sent by either electronic
transmission or by U.S. Mail this 25th day of January, 2019, to: Laurie K. Weatherford,
Trustee, P. O. Box 3450, Winter Park, Florida 32790; Debtors, CLEMENT IVELAW
SCANTLEBURY, JR. and AISHA AIN SCANTLEBURY, 407 E. Freesia Court, Deland,
Florida 32724;; Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346;
IRS, Insolvency, Territory 5, Attn. Bankruptcy Specialist, Chief Procedures & Insolvency,
400 W Bay Street, Suite 35045, Stop 5730-Grp 2, Jacksonville, FL 32202; US Attorney
General, Washington, DC 20530; IRS, PO Box 21126, Philadelphia, PA 19114; US
Attorney, Attn. Civil Process Clerk, 400 W. Washington Street, Suite 300, Orlando, FL
32801; IRS, Washington DC 20530; Internal Revenue Service, Attn.: Mary Thetford,
Bankruptcy Specialist, 400 North 8th Street, Box 76 M/S Room 898, Richmond, VA
23219.


                                                   /s/ Jeffrey S. Ainsworth________
                                                   Jeffrey S. Ainsworth, Esquire
